1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                     ***

4
      CAROLINA DIAZ,
5
                            Plaintiff,
6                                                       2:17-cv-02246-JCM-VCF
      vs.                                               ORDER
7     G. DAVID RICHARDSON; OCTAFORM,
      INC.; OCTAFORM SYSTEMS, INC.; DOES I
8
      through X; and ROE CORPORATIONS I
9
      through X,
                            Defendants.
10

11
             Before the court are Plaintiff’s Motion to Extend Discovery Deadline (ECF NO. 42) and
12
     Defendant G. David Richardson and Octaform, Inc.’s Emergency Motion for Protective Order (ECF NO.
13
     43).
14
             Accordingly,
15
             IT IS HEREBY ORDERED that any opposition to Defendant G. David Richardson and Octaform,
16
     Inc.’s Emergency Motion for Protective Order (ECF NO. 43) must be filed on or before December 30,
17
     2019.
18
             IT IS FURTHER ORDERED that discovery is stayed pending further order of the court.
19
             IT IS FURTHER ORDERED that a hearing, on Plaintiff’s Motion to Extend Discovery Deadline
20
     (ECF NO. 42) and Defendant G. David Richardson and Octaform, Inc.’s Emergency Motion for Protective
21
     Order (ECF NO. 43), is scheduled for 2:00 PM, January 21, 2020, in Courtroom 3D.
22
             DATED this 20th day of December, 2019.
23
                                                             _________________________
24                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
25
